Citation Nr: 0808890	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether a timely substantive appeal was filed from a June 
2003 rating decision denying entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.   Whether a timely substantive appeal was filed from a 
June 2003 rating decision denying entitlement to a disability 
evaluation in excess of 10 percent for hiatal hernia.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954. 

This matter concerns the timeliness of an appeal from a June 
2003 rating decision by the Jackson, Mississippi, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
denying entitlement to the benefits sought by the veteran.


FINDINGS OF FACT

1.  A June 12, 2003 rating decision, inter alia, denied 
service connection for PTSD and confirmed a 10 percent rating 
for hiatal hernia; the RO mailed the veteran notification of 
the denial on June 16, 2003.

2.  The veteran filed a Notice of Disagreement in August 
2003, and the RO mailed a statement of the case to the 
veteran and his representative on September 22, 2004.

3.  A substantive appeal was not received within one year of 
the veteran being notified of the June 2003 rating action, or 
within sixty days of the September 22, 2004 issuance of a 
statement of the case.

4.  There is no evidence that either the veteran or his 
representative timely filed a request for extension of time 
to file a substantive appeal.  


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect his appeal with 
respect to the June 2003 RO denial of service connection for 
PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303, 20.304, 20.305 (2007).

2.  The veteran did not timely perfect his appeal with 
respect to the June 2003 RO denial of a rating in excess of 
10 percent for hiatal hernia.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.304, 
20.305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the provisions of the 
VCAA are not applicable to this appeal because it turns on a 
matter of law and not on the underlying facts or development 
of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  The United States Court of Appeals for Veterans 
Claims (Court) found in Manning that the VCAA can have no 
effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact. Also see 
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Consequently, the Board 
is not required to address the RO's efforts to comply with 
the VCAA with respect to the issue on appeal.

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) and, after a statement of the case (SOC) 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A NOD must be filed 
within one year from the date of mailing of the notice of the 
determination.  38 U.S.C.A.    § 7105(b)(1); see also 38 
C.F.R. § 20.201.  A substantive appeal must be filed within 
60 days from the date the SOC is mailed, or within the 
remainder of the one-year period from the date of mailing of 
the notice of determination, whichever occurs later.  38 
U.S.C.A. § 7105(d)(3) and 38 C.F.R. §§ 20.302(b), 20.303; see 
also 38 C.F.R. § 20.202.  The Board does not have 
jurisdiction over an issue for which an appeal has not been 
timely perfected.  See 38 U.S.C.A. § 7105; Roy v. Brown, 5 
Vet. App. 554 (1993); 38 C.F.R. §§ 3.104, 3.105 (in the 
absence of a properly perfected appeal, the Board is without 
jurisdiction to determine the merits of a case); see also YT 
v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. 
App. 542, 546 (1992). Cf. Rowell v. Principi, 4 Vet. App. 9 
(1993).

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals (Form 9), or 
correspondence containing the necessary information.  
Regardless of the particular form, a substantive appeal must 
"either indicate that the appeal is being perfected as to 
all...issues or must specifically identify the issues 
appealed."  In addition, a substantive appeal must "set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  38 
C.F.R. § 20.205; see also 38 U.S.C.A. § 7105(d)(3).  

By rating action dated June 12, 2003, the RO denied service 
connection for PTSD and a disability evaluation in excess of 
10 percent for hiatal hernia.  On June 16, 2003, the RO 
notified the veteran of the decision.  On August 19, 2003, 
the RO received an NOD from the veteran.  On September 22, 
2004, the RO furnished the veteran with an SOC, which 
addressed the issues of service connection for PTSD and 
entitlement to a rating in excess of 10 percent for hiatal 
hernia.

In the cover letter attached to the SOC, the RO notified the 
veteran that, in order to complete his appeal, he had to file 
a formal appeal, which he could do by completing and filing 
the enclosed Form 9.  In addition, the RO explained to the 
veteran that the instructions to the attached Form 9 would 
inform him of the amount of time that he had within which to 
file this document.

The veteran's NOD was received at the RO on August 19, 2003, 
which was clearly within one year of the June 16, 2003 
notification letter.  The veteran has filed a timely NOD.

However, a substantive appeal setting forth argument as to 
the issues of service connection for PTSD or entitlement to a 
rating in excess of 10 percent for hiatal hernia was not 
received within the period prescribed by law.  The Form 9 
contained in the record was received by the RO on November 
30, 2005.  This filing occurred more than 60 days after the 
SOC was issued on September 22, 2004, and more than one year 
following the June 16, 2003 notification letter.  See 38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.302(b), 20.303.  

An extension of the sixty-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
supplemental statement of the case pursuant to 38 C.F.R. § 
19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination.  See 38 C.F.R. § 20.304.  The date of 
submission of any written document is determined to be the 
postmark date or, in the absence of a postmark, five days 
prior to the date of receipt of the document by VA.  See 38 
C.F.R. § 20.305.

The question of timeliness presented to the Board is purely 
legal. The time limit for filing either a substantive appeal 
or a request for an extension of time in this case was 
November 22, 2004, sixty days after the issuance of the SOC.  
In correspondence dated February 2006, the veteran contended 
that a Form 9 was timely filed in October 2004 but that it 
was lost at the RO; however, no further evidence has been 
produced to substantiate the contention.    

Even if the November 2005 Form 9 were to be interpreted as a 
request for an extension of time to file his appeal, it was 
received subsequent to the November 22, 2004, deadline for 
perfecting the appeal.  Thus, the Board finds that the 
veteran did not timely file a substantive appeal to the June 
2003 rating decision with respect to the issues of 
entitlement to service connection for PTSD and entitlement to 
a disability rating in excess of 10 percent for hiatal 
hernia.  Thus, that decision is final.



(CONTINUED ON NEXT PAGE)






ORDER

The claim of entitlement to service connection for PTSD is 
dismissed without prejudice.  

The claim of entitlement to a rating in excess of 10 percent 
for hiatal hernia is dismissed without prejudice. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


